Case 4:19-cr-00058-JED Document 150 Filed in USDC ND/OK on 03/08/21 Page 1 of 15




                      UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF OKLAHOMA

 UNITED STATES OF AMERICA,                        )
                                                  )
               Plaintiff,                         )
                                                  )
               v.                                 )     Case No. 19-CR-58-JED
                                                  )
 GREGORY SINCLAIR CONNOR,                         )
                                                  )
               Defendant.                         )

                                    OPINION AND ORDER

        The Court has for its consideration the Motion of Defendant Gregory Sinclair Connor, who

 seeks to recover attorney’s fees incurred while defending himself against the charges brought

 against him by the government. (See Doc. 134).

                                         I. Background

        Dr. Connor is a neurologist who, at the time relevant to this case, ran a small medical

 practice in Tulsa, Oklahoma. As part of his practice, Dr. Connor treated patients suffering from

 various nerve disorders using the medication popularly known as Botox. Many of these patients

 relied on Medicare for their health insurance, but the program’s reimbursement rate for Botox was

 frequently less than the price charged by Allergan, the drug’s manufacturer. After receiving

 advertisements from Canadian pharmacies offering Botox at a lower price, Dr. Connor began to

 use them when sourcing Botox treatments for Medicare patients. Although the Botox he ordered

 was genuine, it came from outside of the approved supply chain.

        In connection with this conduct, the government charged Dr. Connor with 36 counts of

 health-care fraud in violation of 18 U.S.C. § 1347; one count of receiving a misbranded drug with

 the intent to defraud in violation of 21 U.S.C. §§ 331(c) and 333(a)(2); and four counts of
Case 4:19-cr-00058-JED Document 150 Filed in USDC ND/OK on 03/08/21 Page 2 of 15




 aggravated identity theft in violation of 18 U.S.C. § 1028A(a)(1). (See Second Superseding

 Indictment, Doc. 53).

        Notably, the government did not allege that Dr. Connor’s purchase of the drugs from

 Canada was illegal in and of itself or that he committed health-care fraud simply by billing

 Medicare for Botox obtained at a discount. Rather, all of the charges against Dr. Connor turned,

 to some degree, on the labeling and packaging of the Botox he purchased.

        At trial, the government’s case on the misbranding count was relatively straightforward. A

 constellation of statutes and regulations governs what information must be present on the labeling

 of any prescription drug, including Botox, and a drug is “misbranded” when its labeling lacks one

 or more of the required elements. See 21 U.S.C. § 352. At trial, Special Agent Daniel Allgeyer of

 the Food and Drug Administration testified that he and another agent visited Dr. Connor’s office

 and seized multiple vials of Botox that appeared to be packaged for distribution abroad. Other

 FDA officials then testified that the boxes and package inserts accompanying the vials did indeed

 lack the necessary labeling.

        The government’s theory on the health-care fraud counts was significantly more complex.

 The central claim was that Dr. Connor engaged in a “scheme and artifice to defraud” wherein he

 knowingly billed Medicare for services that were not eligible for reimbursement. The Social

 Security Act, which governs the program, provides that “no payment may be made” for items and

 services except those that are “reasonable and necessary” for the diagnosis or treatment of some

 malady. 42 U.S.C. § 1395y(a)(1)(A). Medicare generally considers Botox to be reasonable and

 necessary for the conditions suffered by Dr. Connor’s patients, but the government attempted to

 show that the Botox he used was nevertheless ineligible for reimbursement because it was not

 “approved” as that word is defined by the FDA.



                                                  2
Case 4:19-cr-00058-JED Document 150 Filed in USDC ND/OK on 03/08/21 Page 3 of 15




        To that end, the government offered the testimony of Dr. Arthur Simone, an FDA official,

 as an expert in the agency’s approval process. According to Dr. Simone, the FDA does not approve

 “drugs per se”; rather, it approves “applications.” (Doc. 145 at 89–91). And new-drug applications

 are evaluated not only for the risks and benefits associated with the drug itself but also for the

 labeling and packaging necessary to ensure the drug’s safe and efficacious use. All prescription

 drugs are required to include on their labeling a National Drug Code (NDC), a 10-digit number

 assigned by the FDA that identifies the product and its maker. (Id. at 104). Thus, according to Dr.

 Simone, a drug is said to be “unapproved” when it has nonconforming labeling, even if studies

 have shown the drug itself (i.e., the chemical compound) to be safe and effective when properly

 used. Since the Botox seized from Dr. Connor’s office lacked several elements of the approved

 packaging, including an NDC number, Dr. Simone opined that the seized vials could not qualify

 as Botox “approved for sale and use in the United States.” (Doc. 145 at 118).

        In order to connect the lack of FDA “approval” to the health-care fraud counts, the

 government presented the testimony of Dr. Kathryn Rankin, a consultant who investigates

 Medicare fraud for the government. According to Dr. Rankin, Medicare only considers a drug to

 be “reasonable and necessary” for reimbursement purposes if it is “safe and effective,” and

 something is considered to be safe and effective only if it is approved by the FDA. (Doc. 146 at

 150). She further testified that the Medicare billing code for Botox is linked to the NDC numbers

 that the FDA has assigned to the drug’s various formulations, and that providers are not permitted

 to use the billing code unless the Botox in question has been given one of those NDC numbers.

 (Doc. 152).

        Taken together, the testimony of Dr. Simone and Dr. Rankin was meant to show (1) that

 the Botox Dr. Connor ordered from Canada was not “FDA approved” because it did not have the



                                                 3
Case 4:19-cr-00058-JED Document 150 Filed in USDC ND/OK on 03/08/21 Page 4 of 15




 required labeling; (2) that Medicare only pays for drugs that are FDA approved; and (3) that, in

 light of propositions one and two, Dr. Connor was not entitled to bill Medicare for the Botox he

 bought from abroad, even if it was genuine Allergan product and chemically indistinguishable

 from Botox purchased through the domestic supply chain.

        The government’s case for aggravated identity theft was also counter intuitive. In order to

 prove identity theft, the government had to show that Dr. Connor used his patients’ Medicare

 identification numbers “without lawful authority.” 18 U.S.C. § 1347. At trial, the alleged victims

 testified that they gave Dr. Connor’s office their Medicare information so he could bill them for

 the Botox treatments, but the government’s case seems to have been that this did not qualify as

 “lawful authority” because he had not informed them that the treatments were not reimbursable

 under Medicare’s rules.

        The jurors were apparently unconvinced. After a four-day trial, they returned a verdict of

 not guilty on all counts. 1 (Doc. 128).

                                           II. Legal Standard

        The text of the Hyde Amendment provides that attorney’s fees and costs are available to a

 defendant when the district court finds the Government’s position to have been “vexatious,

 frivolous, or in bad faith.” Pub. L. 105–119, § 617, 111 Stat. 2440, 2519 (1997) (codified at 18

 U.S.C. § 3006A note). The Tenth Circuit, reading these terms according to their “plain and

 ordinary meaning,” gives them the following definitions: vexatious means “without reasonable or

 probable cause or excuse; harassing; annoying”; frivolous means “lacking a legal basis or legal

 merit; not serious; not reasonably purposeful”; and bad faith means “dishonesty of belief or

 purpose.” United States v. Lain, 640 F.3d 1134, 1137 (10th Cir. 2011) (quoting Black’s Law


 1. Only two of the identity theft counts made it to the jury. The Court dismissed the others at the
 government’s request prior to trial. (Doc. 96; Doc. 105).
                                                   4
Case 4:19-cr-00058-JED Document 150 Filed in USDC ND/OK on 03/08/21 Page 5 of 15




 Dictionary (8th ed. 2004)). The defendant bears the burden of proving one of these three grounds.

 United States v. Manzo, 712 F.3d 805, 810 (3d Cir. 2013); see also Lain, 640 F.3d at 1138 (holding

 that the defendant “failed to present clear evidence of vindictive prosecution”).

                                           III. Discussion

         Dr. Connor points to a variety of reasons why, in his view, the government’s position

 against him cannot be viewed as other than vexatious, frivolous, and in bad faith. Although his

 briefing is somewhat scattershot, his arguments seem to be (1) that government had little to no

 evidence to support essential elements of the alleged offenses; (2) that the government attempted

 to convict him for non-criminal conduct; (3) that the government falsely claimed that certain

 labeling elements were legally required; and (4) that the FDA engaged in misconduct during the

 investigation and at trial.

         Having thoroughly reviewed the record, the Court concludes that Dr. Connor has not shown

 that the government’s position was, in whole or in part, “vexatious, frivolous, or in bad faith.” This

 is not to say that the government’s conduct was exemplary or that its evidence put Dr. Connor’s

 guilt beyond a reasonable doubt. On the contrary, several aspects of the government’s investigation

 and prosecution of this case give cause for concern. Still, for the reasons explained below, the

 government’s position was not so egregious as to rise to the level of a compensable violation of

 the Hyde Amendment.

 A.      Lack of Evidence

         Dr. Connor contends that the government had little or no evidence to support the charges

 against him, but his arguments misstate the record. For example, he claims that he could not have

 been guilty of the alleged scheme because the evidence showed that his assistant, Judy Hurst, is

 the one who ordered the Botox and billed the treatments to Medicare. This, however, ignores the

 fact that the evidence also showed that Ms. Hurst was acting at all times with Dr. Connor’s

                                                   5
Case 4:19-cr-00058-JED Document 150 Filed in USDC ND/OK on 03/08/21 Page 6 of 15




 knowledge and approval, and that Dr. Connor participated in the decision to source Botox for

 Medicare patients from a Canadian pharmacy.

        Similarly, Dr. Connor complains that the government had no evidence that the Botox he

 billed to Medicare was labeled other than as required by the FDA because the vials and packaging

 for those orders had long ago been discarded. The only vials that the FDA actually inspected were

 the ones seized from his office, and he never administered those doses or billed them to the

 program. Consequently, he argues, the government could never have proved that he impermissibly

 billed Medicare for “unapproved” Botox. Again, Dr. Connor distorts the record.

        It is not disputed (1) that Dr. Connor’s office had, for several years, sourced all Botox for

 Medicare patients from a single Canadian pharmacy; (2) that Allergan labels its drugs differently

 depending on the market where they are to be distributed; and (3) that all seven of the seized vials,

 which were ordered from the Canadian pharmacy, lacked several of the elements that the FDA

 requires in order for Botox to qualify as “approved.” Thus, while the government did not have

 physical evidence that the billed-for Botox lacked the required FDA labeling, there was substantial

 circumstantial evidence to that effect.

        This is not to say that the government’s case was strong. In order to prove health-care fraud,

 the government was required to show that Dr. Connor acted “knowingly and willfully.” 18 U.S.C.

 § 1347(a). While this did not require proof that Dr. Connor had actual knowledge of the health-

 care fraud statute, see 18 U.S.C. § 1347(b), it did require him to know that his conduct was

 unlawful, see United States v. Franklin-El, 554 F.3d 903, 908 (10th Cir. 2009); United States v.

 Rufai, 732 F.3d 1175, 1190 (10th Cir. 2013).

        The government’s rather abstruse theory of health-care fraud made it difficult to prove the

 requisite degree of mens rea. In a garden variety health-care fraud case, the scheme itself provides



                                                  6
Case 4:19-cr-00058-JED Document 150 Filed in USDC ND/OK on 03/08/21 Page 7 of 15




 an inference of the defendant’s guilty mind. When a doctor bills Medicare for drugs he never

 bought or treatments he never administered, it is reasonable to conclude that he knows his conduct

 is wrongful, whether or not he is familiar with 18 U.S.C. § 1347 or the minutia of Medicare’s

 byzantine billing rules. Here, however, the essence of the government’s case was not that Dr.

 Connor billed for sham Botox or fictitious treatments; it was that he billed Medicare for Botox

 that, though genuine and used to provide real relief to real patients, was nevertheless not eligible

 for reimbursement because its labeling lacked some of the elements required by the FDA. Merely

 explaining why the same drug is eligible when packaged in one box but not eligible when packaged

 in another, nearly identical, box required the expert testimony of multiple government bureaucrats.

        Still, the government did have some circumstantial evidence of Dr. Connor’s knowledge

 and intent. For example, Dr. Connor knew that Medicare’s reimbursement rate for Botox far

 exceeded the prices he was paying to the Canadian pharmacy. Given the disparity, one could

 reasonably conclude that a person of Dr. Connor’s education would have wondered whether

 Medicare intended to reimburse for drugs purchased at a discount from abroad. From this, one

 could reasonably infer that Dr. Connor never asked Medicare for guidance because he knew that

 the answer was no.

        Dr. Connor’s interactions with the FDA were also not entirely consistent with those of a

 person who had nothing to hide. When Agent Allgeyer asked to see some of Dr. Connor’s Botox,

 Dr. Connor initially retrieved a vial purchased for a patient whose private insurer required Dr.

 Connor’s office to source the drug from Allergan’s domestic supplier. Because the vial was

 packaged for distribution in the United States, it bore all the required labeling. Connor’s assistant

 later revealed that there were seven other vials in the refrigerator. All were purchased from the

 Canadian pharmacy for use on Medicare patients. None were labeled as required. Was it a



                                                  7
Case 4:19-cr-00058-JED Document 150 Filed in USDC ND/OK on 03/08/21 Page 8 of 15




 coincidence that, of the eight vials he had on hand, Dr. Connor initially retrieved the only vial that

 would not incriminate him? Maybe, but the odds suggest otherwise.

 B.     Prosecution for Noncriminal Conduct

        Dr. Connor further argues that the government, by prosecuting him, attempted to elevate a

 breach of administrative rules to the status of criminal conduct. As evidence, he points to the

 testimony of Dr. Rankin, the government’s Medicare billing expert. At trial, Dr. Rankin testified

 that providers bill drugs to Medicare using “J-codes” and that every J-code has an NDC number

 associated with it. (Doc. 146 at 152). Consequently, she said, “the product that you’re using must

 have an NDC code in order for you to bill Medicare because you need to use a J-code to bill

 Medicare. So no NDC code, no J-code, no bill to Medicare.” (Id.). “If you don’t have FDA-

 approved NDC code, you cannot properly bill [the Botox J-code], so you’re submitting a false

 claim to the government for payment.” (Id. at 159).

        According to Dr. Connor, Dr. Rankin’s testimony amounts to a claim that a provider

 necessarily commits health-care fraud if he bills Medicare for drugs without an NDC number. In

 doing so, he argues, the government sought to transform health-care fraud into a strict-liability

 offense. This argument has no merit.

        As the government explains in its response, the purpose of this portion of Dr. Rankin’s

 testimony was to establish the first element of health-care fraud: a scheme to “obtain a health care

 benefit program’s money or property through materially false pretenses, representations, or

 promises.” (Doc. 148 at 15–16). In other words, her testimony was offered as evidence that, by

 filing claims under the J-code for Botox, Dr. Connor made false representations to Medicare.

        The government never denied that establishing health-care fraud required proof that Dr.

 Connor acted with the specific intent to defraud. To the extent Dr. Connor felt that Dr. Rankin’s

 testimony implied that Dr. Connor must have known that he was not supposed to bill the J-code
                                                   8
Case 4:19-cr-00058-JED Document 150 Filed in USDC ND/OK on 03/08/21 Page 9 of 15




 unless he was using Botox with a corresponding NDC code, he could have undermined the

 inference of ill intent on cross examination. For example, Dr. Connor could have asked Dr. Rankin

 why a doctor, faced with two nearly identical boxes of Botox, should be expected to know that

 Medicare only reimburses for the Botox whose packaging has a particular number printed on the

 side. Similarly, Dr. Connor might have pointed out that NDC numbers are standard across

 products, so a doctor who habitually uses the same drug would have no practical reason to look

 for the number every time he dispenses it.

         In short, the government’s case did not rely on a strict-liability theory of health-care fraud;

 it merely alleged a scheme whose underlying illegality rested on hyper-technical Medicare billing

 rules. Indeed, it may have been the esoteric nature of the rules that led the jury to acquit Dr. Connor.

 Nonetheless, a prosecution does not become “vexatious, frivolous, or in bad faith” merely because

 the underlying theory is hard to explain.

 C.      The Government’s “Ever-Changing Theory” of Incorrect Labeling

         Dr. Connor spills much ink discussing the government’s “Ever Changing Theory of

 Correct/Incorrect Labeling,” but the argument is so poorly explained and rife with citation errors

 that the Court is not entirely sure of its point. (See Doc. 134 at 8–10). To the extent the Court has

 followed the plot, the argument seems to be that, although the government made much of the fact

 that the Botox seized from his office did not bear the word “OnabotulinumtoxinA” on its labeling,

 the government never established that this was a legal requirement. If indeed this is the argument

 that Dr. Connor seeks to advance, he overstates his case. The government claimed that the labeling

 was missing several elements required for Botox to be “approved” for distribution and use in the

 United States. “OnabotulinumtoxinA” was only one of them. Thus, even if OnabotulinumtoxinA

 was not legally required, other labeling deficiencies existed to support the charges in question.



                                                    9
Case 4:19-cr-00058-JED Document 150 Filed in USDC ND/OK on 03/08/21 Page 10 of 15




  D.     Alleged Investigatory Misconduct

         Dr. Connor also contends that Special Agent Allgeyer engaged in illegal subterfuge during

  the investigation and then lied about it in court so the evidence he gathered could be used at trial.

  Although some of these concerns are valid, nothing about Agent Allgeyer’s conduct suggests that

  the government unfairly targeted Dr. Connor or brought the charges against him in bad faith.

         Much of the government’s evidence against Dr. Connor stemmed from the initial

  interaction that he and his assistant had with FDA investigators at Dr. Connor’s practice. Before

  trial, Dr. Connor attempted to have the evidence suppressed on the grounds that Special Agent

  Allgeyer tricked him and Ms. Hurst into answering questions and providing him access to

  inculpatory evidence, such as the imported Botox found in Dr. Connor’s refrigerator. During a

  pretrial hearing to determine the admissibility of the evidence, Connor and Hurst testified that

  Allgeyer told them that he was looking into illegal Canadian pharmacies and wanted them to help

  with the investigation. Dr. Connor, in testimony later echoed by Ms. Hurst at trial, said that the

  agents went so far as to ask them to participate in a “sting” operation by ordering more Botox from

  the Canadian pharmacy through its online portal. This was at least partially corroborated by

  Allgeyer’s notes, which indicated that Ms. Hurst gave him her login credentials for the website.

  Hurst and Connor said that, because they thought that the agents only wanted their help in bringing

  down an illicit pharmacy operation, they fully cooperated, answering questions about their billing

  practices and granting the agents access to the office’s records and Botox stores.

         After Agent Allgeyer had what he needed, he presented Dr. Connor with a waiver form

  saying that he had consented to the search. Although the form indicated that Dr. Connor had been

  informed of his right to refuse prior to giving his consent, that was not true. As Agent Allgeyer

  later admitted, nobody told Dr. Connor he could refuse the agents’ request until they handed him

  the form. By then, the search had already been completed.
                                                   10
Case 4:19-cr-00058-JED Document 150 Filed in USDC ND/OK on 03/08/21 Page 11 of 15




         Allgeyer’s testimony on these issues was, at best, murky. On direct examination, the

  government asked Agent Allgeyer, “[D]id you lie about anything or deliberately mislead [Connor

  and Hurst] in any fashion?” to which he responded, “No.” (Doc. 79 at 51). On cross examination,

  however, he was more equivocal:

         Q. Now, when you talked to Dr. Connor, you told him about an investigation you
         were doing on a Canadian pharmacy, didn’t you?
         A. I believe I indicated that -- yes, we received information that sometimes some
         doctors receive these medications from what with they believe is a Canadian
         pharmacy.
         Q. And you wanted Dr. Connor’s help, didn’t you?
         A. Possibly.
         Q. Well, not possibly, you asked him to help with the investigation of the Canadian
         pharmacy, didn’t you?
         A. I don’t remember.
         Q. You asked him to order drugs from a Canadian pharmacy so you could help
         prosecute them, didn’t you?
         A. I don’t believe I did.
         Q. In fact, you asked him to participate in a sting operation for a Canadian
         pharmacy, didn’t you?
         A. Doesn’t sound likely. I don’t remember that at all during our conversation.

  (Doc. 79 at 64).

         Several aspects of Agent Allgeyer’s conduct are troubling. First, Agent Allgeyer clearly

  engaged in some skulduggery in order to get Dr. Connor talking and gain access to his Botox

  supply. This may have been permissible under the constitution, see United States v. Harrison, 639

  F.3d 1273, 1280 (10th Cir. 2011), but what is permissible is not always wise. Law enforcement

  cannot function without the cooperation of the public. If investigators routinely request such

  cooperation merely as a ploy, even innocent people might refuse to cooperate out of fear that they

  will unwittingly incriminate themselves.

         Second, Agent Allgeyer was less than forthright with the Court when testifying about the

  manner in which he gained Dr. Connor’s confidence and, by extension, the incriminating evidence.

  Although he initially testified that he did not intentionally deceive Dr. Connor, he later admitted


                                                  11
Case 4:19-cr-00058-JED Document 150 Filed in USDC ND/OK on 03/08/21 Page 12 of 15




  to telling Dr. Connor that the FDA was investigating Canadian pharmacies. While possibly true in

  the technical sense that the FDA does investigate Canadian pharmacies, this was almost certainly

  calculated to give Dr. Connor the false impression that he was not the investigation’s primary

  target. At the very least, his use of the waiver form was deceptive because it implied that Dr.

  Connor had given his informed consent to the search when this was not the case.

         That being said, Allgeyer’s conduct, when viewed against the record as a whole, is not

  sufficient to show that the government’s case against Dr. Connor was in bad faith. For one, Agent

  Allgeyer’s lack of candor on the stand had no bearing on the case. As the Court explained in its

  opinion denying Dr. Connor’s motion to suppress, even if Agent Allgeyer engaged in exactly the

  kind of subterfuge alleged by Dr. Connor and Ms. Hurst, that would not render their consent

  constitutionally infirm. (Doc. 95 at 11–15). For another, contrary to Dr. Connor’s assertion, it is

  far from clear that Allgeyer perjured himself. Perjury, under the federal statute and at common

  law, requires literal falsity. See Bronston v. United States, 409 U.S. 352, 357–59 (1973). Here, the

  record is not sufficient to show that any of the statements transcribed above were literally untrue.

  Allgeyer’s claim that he did not “lie about anything or intentionally mislead” Connor and Hurst is

  at odds with their descriptions of events, and, to a certain degree, with his own testimony on cross

  examination, but contradictions and changes in a witness’s testimony alone do not constitute

  perjury, Tapia v. Tansy, 926 F.2d 1554, 1563 (10th Cir. 1991).

         In any case, the Court need not reach the question of whether Allgeyer perjured himself. It

  is axiomatic that the government cannot be said to have acted in bad faith in presenting Allgeyer’s

  testimony unless the government knew that he was testifying falsely, yet Connor points to no

  evidence that it did. Thus, Allgeyer’s seeming lack of candor with the Court, while troubling, does

  not entitle Dr. Connor to recovery under the Hyde Amendment.



                                                  12
Case 4:19-cr-00058-JED Document 150 Filed in USDC ND/OK on 03/08/21 Page 13 of 15




  E.      Other Arguments

          In addition to the arguments summarized above, Dr. Connor points to eight pretrial motions

  in which he argued various grounds for dismissing the indictment or suppressing evidence against

  him. Although the Court overruled those motions, Dr. Connor “reurges those motions now and

  argues they prove how the Government’s prosecution of Dr. Connor was frivolous, vexatious

  and/or in bad faith.” (Doc. 134 at 16).

          Dr. Connor’s effort to revive the previously rejected arguments is too poorly developed to

  qualify as raising a genuine issue requiring the Court’s attention. He does nothing to connect the

  arguments to the Hyde Amendment standard or explain why the Court was in error when it rejected

  those arguments the first time. Accordingly, the Court simply refers him to its prior opinions in

  this case.

  F.      Application to the Hyde Amendment Standards

          In sum, the Court finds that Dr. Connor did not satisfy his burden to show that the

  government’s position was “vexatious, frivolous, or in bad faith” as the Tenth Circuit has defined

  those terms. The government’s position, for all its weaknesses, was not “vexatious” in the sense

  that the prosecution was “without reasonable or probable cause or excuse.” The FDA began

  investigating him after customs officials intercepted a shipment of Botox at the border, bound for

  his office. Further investigation yielded evidence that Dr. Connor had indeed been importing the

  drug from abroad for years and billing the associated treatments to Medicare, even though the

  program does not reimburse for drugs unless they, and their labeling, have been approved by the

  FDA. Because there was some evidence that Dr. Connor knew he was not supposed to be billing

  for the discounted Botox, the government had probable cause to bring the charges against him.

          Similarly, the evidence does not support a finding that the government was vexatious in

  the sense that it pursued Dr. Connor merely for the purpose of “harassing” or “annoying” him. As

                                                  13
Case 4:19-cr-00058-JED Document 150 Filed in USDC ND/OK on 03/08/21 Page 14 of 15




  explained by the FDA officials who testified at trial, Botox packaged for sale abroad does not

  include many of the labeling elements that the FDA has deemed to be necessary for the drug’s safe

  and efficacious use. Prosecuting doctors who import Botox of this kind therefore serves a

  legitimate public safety interest by discouraging others from doing likewise. Arguably this interest

  could be better served by educating doctors about Medicare’s billing rules and the dangers of

  importing drugs from abroad, but that is a policy decision best left to other branches of government.

          Dr. Connor has also failed to show that the government’s position was frivolous in the

  sense of “lacking a legal basis or legal merit,” “not serious,” or “not reasonably purposeful.” The

  misbranding charge was clearly legally sound, and, although the theory underpinning the health-

  care fraud charges was somewhat strained, they too had a reasonable legal foundation. Even the

  identity theft charges, which the Court views as the weakest of the bunch, were not without some

  basis in the law. 2

          Finally, there is no evidence that the government acted with “dishonesty of belief or

  purpose” in pursuing Dr. Connor. As explained above, the government did have probable cause to

  pursue the charges against him, and Dr. Connor has presented no evidence that the government

  did not genuinely believe that he was guilty. Accordingly, he has not shown that the government’s

  position was taken in bad faith.




  2. Although Dr. Connor does not specifically point to the identity-theft charges as grounds for
  recovery under the Hyde Amendment, the government’s theory rested on a tenuously broad
  reading of the statute. A person commits the offense of aggravated identity theft when he
  “knowingly transfers, possesses, or uses, without lawful authority, a means of identification of
  another person” in connection with certain enumerated felonies. 18 U.S.C. § 1028A(a)(1). Several
  circuits have rejected identity theft charges in cases where the “use” of the victim’s identity did
  not involve any attempt by the defendant to pass himself off as the victim. See United States v.
  Berroa, 856 F.3d 141, 155–57 (1st Cir., 2017) United States v. Hong, 938 F.3d 1040, 1049–51
  (9th Cir., 2019); United States v. Medlock, 792 F.3d 700 (6th Cir. 2015). Here, there is no evidence
  that Dr. Connor attempted to pass himself off as his patients by billing their treatments to Medicare.
                                                   14
Case 4:19-cr-00058-JED Document 150 Filed in USDC ND/OK on 03/08/21 Page 15 of 15




                                         IV     Conclusion

         For the reasons explained above, the Court finds that Dr. Connor has not shown the

  government’s position in this matter to have been vexatious, frivolous, or in bad faith. The Court

  therefore denies his motion to recover under the Hyde Amendment (Doc. 134).

         SO ORDERED this 8th day of March, 2021.




                                                 15
